DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant's election with traverse of Species I in the reply filed on November 12th, 2021 is acknowledged.  The traversal is on the grounds that serious burden cannot be shown. This is found persuasive.
The restriction requirement set forth in the Office action dated September 30th, 2021 is hereby withdrawn. Claims 1-25 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 11-14, 17, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0348376 A1; hereinafter Yang).

With respect to claim 1, Yang teaches an integrated device in Figs. 1-7A and specifically Fig. 6 comprising: 
a substrate 150 (see Figs. 3 and 4 and paragraphs 21, 24); 
a circuit region 110 located over the substrate 150 (see Figs. 1, 6, and paragraphs 18-20, 28); 
a design keep out region (region between dotted line of 110 and 130a) located over the substrate 150, the design keep out region (region between dotted line of 110 and 130a) laterally surrounding the circuit region 110 (see Fig. 6 and paragraphs 18, 23, 28); and 
a periphery structure (comprising 120, 130a, 130b) located over the substrate 150, the periphery structure comprising a first plurality of protection interconnects 130a that laterally surrounds the design keep out region (region between dotted line of 110 and 130a), wherein the periphery structure (comprising 120, 130a, 130b) is configured to operate as an electrical seal ring and a mechanical crack stop (see Figs. 3, 4, 6 and paragraphs 18, 20, 23, 26, 28).

With respect to claim 2, Yang teaches the integrated device of claim 1, wherein the first plurality of protection interconnects 130a is vertically staggered (see Figs. 4 and 6 and paragraphs 18, 24, 28; note 134 are staggered).

With respect to claim 3, Yang teaches the integrated device of claim 1, wherein the periphery structure (comprising 120, 130a, 130b) further comprises a second plurality of protection interconnects (130b or 120) that laterally surrounds the first plurality of interconnects 130a (see Figs. 3, 4, 6, and paragraphs 28, 29).

With respect to claim 4, Yang teaches the integrated device of claim 3, wherein the second plurality of protection interconnects (130b or 120) is laterally staggered to the first plurality of protection interconnects 130a (see Figs. 3, 4, 6, and paragraphs 21, 24, 28; at least corners of 130a and corners of 130b or 120 are staggered).

With respect to claim 7, Yang teaches the integrated device of claim 1, wherein the first plurality of protection interconnects 130a includes substrate vias 134a (see Fig. 4 and 6 and paragraphs 24; 134a are vias over the substrate 150).

With respect to claim 9, Yang teaches the integrated device of claim 1, wherein the circuit region 110 includes a plurality of circuit components (116, 118), and wherein the design keep out region (region between dotted line of 110 and 130a) is free of an active component (see Figs. 6, 7A, and paragraphs 18, 28, 30, 31; no active components between dotted line of 110 and 130a).

With respect to claim 11, Yang teaches an apparatus in Figs. 1-7A and specifically Fig. 6 comprising: 
a substrate 150 (see Figs. 3 and 4 and paragraphs 21, 24); 
a circuit region 110 located over the substrate 150 (see Figs. 1, 6, and paragraphs 18-20, 28); 
a design keep out region (region between dotted line of 110 and 130a) located over the substrate 150, the design keep out region (region between dotted line of 110 and 130a) laterally surrounding the circuit region 110 (see Fig. 6 and paragraphs 18, 23, 28); and 
means for periphery protection (comprising 120, 130a, 130b) that laterally surrounds the design keep out region (region between dotted line of 110 and 130a), wherein the means for periphery protection (comprising 120, 130a, 130b) is configured to operate as an electrical seal ring and a mechanical crack stop (see Figs. 3, 4, 6 and paragraphs 18, 20, 23, 26, 28).

With respect to claim 12, Yang teaches the apparatus of claim 11, wherein the means for periphery protection (comprising 120, 130a, 130b) comprises a first plurality of protection interconnects 130a that is vertically staggered (see Figs. 4 and 6 and paragraphs 18, 24, 28; note 134 are staggered).

With respect to claim 13, Yang teaches the apparatus of claim 12, wherein the means for periphery protection (comprising 120, 130a, 130b) further comprises a second plurality of protection interconnects (130b or 120) that laterally surrounds the first plurality of protection interconnects 130a (see Figs. 3, 4, 6, and paragraphs 28, 29).

With respect to claim 14, Yang teaches the apparatus of claim 13, wherein the second plurality of protection interconnects (130b or 120) is laterally staggered to the first plurality of protection interconnects 130a (see Figs. 3, 4, 6, and paragraphs 21, 24, 28; at least corners of 130a and corners of 130b or 120 are staggered).

With respect to claim 17, Yang teaches the apparatus of claim 1, wherein the means for periphery protection includes substrate vias 134a (see Fig. 4 and 6 and paragraphs 24; 134a are vias over the substrate 150).

With respect to claim 19, Yang teaches the apparatus of claim 11, wherein the circuit region 110 includes a plurality of circuit components (116, 118), and wherein the design keep out region (region between dotted line of 110 and 130a) is free of an active component (see Figs. 6, 7A, and paragraphs 18, 28, 30, 31; no active components between dotted line of 110 and 130a).

With respect to claim 21, Yang teaches a method in Figs. 1-9 comprising: 
providing a substrate 150 (see Figs. 3 and 4 and paragraphs 21, 24, 35); 
forming a circuit region 110 over the substrate 150 such that there is a design keep out region (region between dotted line of 110 and 130a) located over the substrate 150, where the design keep out region (region between dotted line of 110 and 130a) laterally surrounds the circuit region 110 (see Figs. 6 and 9 and paragraphs 18-20, 23, 28, 35); and 
forming a periphery structure (comprising 120, 130a, 130b) over the substrate 150, the periphery structure comprising a first plurality of protection interconnects 130a that laterally surrounds the design keep out region (region between dotted line of 110 and 130a), wherein the periphery structure (comprising 120, 130a, 130b) is configured to operate as an electrical seal ring and a mechanical crack stop (see Figs. 3, 4, 6, 9 and paragraphs 18, 20, 23, 26, 28, 35).

With respect to claim 22, Yang teaches the method of claim 21, wherein the first plurality of protection interconnects 130a is vertically staggered (see Figs. 4 and 6 and paragraphs 18, 24, 28; note 134 are staggered).

With respect to claim 23, Yang teaches the method of claim 21, wherein the periphery structure (comprising 120, 130a, 130b) further comprises a second plurality of protection interconnects (130b or 120) that laterally surrounds the first plurality of interconnects 130a (see Figs. 3, 4, 6, and paragraphs 28, 29).

With respect to claim 24, Yang teaches the method of claim 23, wherein the second plurality of protection interconnects (130b or 120) is laterally staggered to the first plurality of protection interconnects 130a (see Figs. 3, 4, 6, and paragraphs 21, 24, 28; at least corners of 130a and corners of 130b or 120 are staggered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 15, 16, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0348376 A1; hereinafter Yang) in view of Lee et al. (US 2009/0294897 A1).

With respect to claim 5, Yang discloses the integrated device of claim 1. 
Yang does not explicitly disclose wherein the first plurality of protection interconnects is configured to be coupled to ground.
Lee discloses an integrated device in at least Figs. 2-4 wherein a first plurality of protection interconnects 124 is configured to be coupled to ground (see Figs. 2-4 and paragraphs 26, 34, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first plurality of protection interconnects of Yang would be configured to be coupled to ground as taught by Lee so that noise coupling can be significantly reduced (see Lee: paragraph 35).

With respect to claim 6, Yang discloses the integrated device of claim 1. 
Yang does not explicitly disclose wherein the first plurality of protection interconnects comprises: a plurality of first protection interconnects configured to be coupled to ground; and a plurality of second protection interconnects configured to be free of electrical coupling to ground.
Lee discloses an integrated device in at least Figs. 2-4 wherein a first plurality of protection interconnects 124 comprises: a plurality of first protection interconnects 124b configured to be coupled to ground; and a plurality of second protection interconnects 124a configured to be free of electrical coupling to ground (see Figs. 2-4 and paragraphs 25, 26, 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first plurality of protection interconnects of Yang would comprises: a plurality of first protection interconnects configured to be coupled to ground; and a plurality of second protection interconnects configured to be free of electrical coupling to ground as taught by Lee so that noise coupling can be significantly reduced (see Lee: paragraph 35).

With respect to claim 8, Yang discloses the integrated device of claim 1. 
Yang does not explicitly disclose wherein the first plurality of protection interconnects is coupled to a poly-silicon layer.
Lee discloses an integrated device in at least Figs. 2-4 wherein a first plurality of protection interconnects 124 is coupled to a poly-silicon layer 300 (see Figs. 2-4 and paragraphs 27, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first plurality of protection interconnects of Yang would be coupled to a poly-silicon layer as taught by Lee in order to support contact mechanical strength and to prevent die saw problem (see Lee: paragraphs 28).

With respect to claim 15, Yang discloses the apparatus of claim 12. 
Yang does not explicitly disclose wherein the first plurality of protection interconnects is configured to be coupled to ground.
Lee discloses an apparatus in at least Figs. 2-4 wherein a first plurality of protection interconnects 124 is configured to be coupled to ground (see Figs. 2-4 and paragraphs 26, 34, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first plurality of protection interconnects of Yang would be configured to be coupled to ground as taught by Lee so that noise coupling can be significantly reduced (see Lee: paragraph 35).

With respect to claim 16, Yang discloses the apparatus of claim 11. 
Yang does not explicitly disclose wherein the means for periphery protection comprises: a plurality of first protection interconnects configured to be coupled to ground; and a plurality of second protection interconnects configured to be free of electrical coupling to ground.
Lee discloses an apparatus at least Figs. 2-4 wherein a means for periphery protection 124 comprises: a plurality of first protection interconnects 124b configured to be coupled to ground; and a plurality of second protection interconnects 124a configured to be free of electrical coupling to ground (see Figs. 2-4 and paragraphs 25, 26, 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the means for periphery protection Yang would comprises: a plurality of first protection interconnects configured to be coupled to ground; and a plurality of second protection interconnects configured to be free of electrical coupling to ground as taught by Lee so that noise coupling can be significantly reduced (see Lee: paragraph 35).

With respect to claim 18, Yang discloses the apparatus of claim 11. 
Yang does not explicitly disclose wherein the means for periphery protection is coupled to a poly-silicon layer.
Lee discloses an apparatus in at least Figs. 2-4 wherein a means for periphery protection 124 is coupled to a poly-silicon layer 300 (see Figs. 2-4 and paragraphs 27, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the means for periphery protection of Yang would be coupled to a poly-silicon layer as taught by Lee in order to support contact mechanical strength and to prevent die saw problem (see Lee: paragraphs 28).

With respect to claim 25, Yang discloses the method of claim 21. 
Yang does not explicitly disclose wherein the periphery structure is coupled to a poly-silicon layer.
Lee discloses a method in at least Figs. 2-4 wherein a periphery structure 124 is coupled to a poly-silicon layer 300 (see Figs. 2-4 and paragraphs 27, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the periphery structure of Yang would be coupled to a poly-silicon layer as taught by Lee in order to support contact mechanical strength and to prevent die saw problem (see Lee: paragraphs 28).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0348376 A1; hereinafter Yang) in view of Sauter et al. (US 10,714,411 B2; hereinafter Sauter).

With respect to claim 10, Yang discloses the integrated device of claim 1.
Yang does not explicitly disclose wherein the integrated device is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.
Sauter discloses an integrated device in at least Figs. 3 and 4 wherein an integrated device 150 is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (see Figs. 3, 4, column 1, line 7-16, and column 8, line 6-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated device of Yang would be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle as taught by Sauter because it is well known in the art that the integrated device of Yang would be interconnected with others to form multi-chip modules for such electronic devices (see MPEP 2144 I).

With respect to claim 20, Yang discloses the apparatus of claim 11.
Yang does not explicitly disclose wherein the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.
Sauter discloses an apparatus in at least Figs. 3 and 4 wherein an apparatus 150 is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (see Figs. 3, 4, column 1, line 7-16, and column 8, line 6-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus of Yang would be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle as taught by Sauter because it is well known in the art that the apparatus of Yang would be interconnected with others to form multi-chip modules for such electronic devices (see MPEP 2144 I).




Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses a similar protection interconnect structure to that of the claimed invention: US 20160013138 A1 and US 20190164911 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829 

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829